DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1,8,10,12-14,20,22,24- 26,30,32-36,38,42,44,46,49 52,60,65,67,72-73,77,79,81-82,87-89,93,95,99,101,105,107,109,111-112 and 115, drawn to Ligand-Drug conjugates of Formula 2A and drug-linker compounds of Formula IIA.
Group 2, claim(s) 1,8,10,12-14,20,22,24- 26,30,32-36,38,42,44,46,49 52,60,65,67,72-73,77,79,81-82,87-89,93,95,99,101,105,107,109,111-112 and 115, drawn to Ligand-Drug conjugates of Formula 3F and drug-linker compounds of Formula IIIF.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Unity exists when there is a technical relationship among the claimed inventions involving one or more corresponding special technical features.  A special technical feature is a contribution which each of the inventions, considered as a whole, makes over the prior art.  See M.P.E.P Appendix AI, § 206 and Annex B.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Here, the foregoing groups lack unity since the compounds of the two Groups lack a common special technical feature.  Specifically, the Groups listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
Unity exists between chemical compounds when there is a technical relationship among the claimed compounds involving one or more corresponding special technical features.  A special technical feature is a contribution which each of the inventions, considered as a whole, makes over the prior art.  See, PCT Rule 13.2 and M.P.E.P Appendix AI, § 206 and Annex B.
Here, a common special technical feature share by the recited compounds cannot be identified since a common structure is not present, i.e., a significant structural element shared by all of the compounds cannot be identified.  In this regard, a common chemical structure which occupies a large portion of their structures is absent by the generic formula..

During a telephone conversation with Lisa Silverman on 12/20/2021 an election was made to prosecute the invention of Group 2, drawn to Ligand-Drug conjugates of Formula 3F and drug-linker compounds of Formula IIIF.  Affirmation of this election must be made by applicant in replying to this Office action.  Group 1, drawn to Ligand-Drug conjugates of Formula 2A and drug-linker compounds of Formula IIA is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant may file one or more Divisional applications covering the non-elected subject matter.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Silverman on 10/20/2021:




             1. (Currently amended)  A Ligand Drug Conjugate (LDC) compound of 

[AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Formula 3F)

	or a pharmaceutically acceptable salt thereof,
wherein
	“Ligand” is a Ligand Unit (L), wherein L is an antibody, or an antigen binding fragment of an antibody, to define an antibody Ligand Unit of an Antibody Drug Conjugate (ADC) wherein the antibody is capable of selective binding by an antigen, wherein the antigen is an accessible cell surface antigen displayed in higher copy 
	Lb is a primary linker; 
	
	Q2 is W'w'-E-, 
	'w' [[are]] is a Cleavable Unit[[s]], wherein 
		
		W'w'-E- of Q2 provides a glycosidic bond cleavable by a glycosidase located within the abnormal mammalian cells, and 
		
	V3 are each =C(R24)-, wherein each R24 is hydrogen;
	R8 and R9 are each hydrogen;
	R' is hydrogen; 
	E is -O- and J is –N(R33)-, wherein R33 is hydrogen; 
	D+ represents a structure of a quaternized tertiary amine-containing drug (D), wherein the nitrogen atom of the tertiary amine of the tertiary amine-containing drug is the site of quaternization, and wherein the tertiary amine-containing drug is a tubulin disrupting agent, a phenazine dimer drug, or a multi-drug resistance inhibitor drug, wherein D+ is covalently attached to the remainder of the compound of 
	subscript p' is an integer ranging from 1 to 20; and
	wherein said selective cleavage by an intracellular or regulatory protease or cleavage of said glycosidic bond by a glycosidase results in release of the tertiary amine-containing drug (D) from the Ligand Drug Conjugate compound.

	2-7. (Canceled)

	8. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 1, 2 is a glycoside-bonded carbohydrate, wherein the glycosidic bond W'-E of Q2 provides a cleavage site for the glycosidase located within the abnormal mammalian cells, wherein

	9. (Canceled)

	10. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 8, 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


wherein W' in Q2 is a carbohydrate moiety that is glycoside-bonded to E, wherein the glycosidic bond is cleavable by a glycosidase located within the abnormal mammalian cells, and wherein W'-E has the structure of Formula 7:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (Formula 7),

wherein the wavy line represents covalent bonding to the arylene moiety of Formula 3F; E is –O-; and
	R45 is –CH2OH or –CO2H.

	11. (Canceled) 

	12. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 1, 
	wherein –Lb-Aa- has the structure of Formula 8:

 
    PNG
    media_image6.png
    151
    296
    media_image6.png
    Greyscale
  (Formula 8)
	wherein 
		R and Ra2 are each hydrogen;
	Ra1 is hydrogen or Ra1 is a Basic Unit (BU) and the succinimide ring is in hydrolyzed form; 
	HE is a Hydrolysis Enhancer (HE) Unit; 

	each Rb1 is hydrogen; 
	BU has the structure of –[C(R1)(R1)]-[C(R2)(R2)]n-N(R22)(R23), 
		wherein subscript n is 0, 1, 2 or 3; 
	each R1 and R2 is hydrogen; 
	R22 and R23 independently are hydrogen or optionally substituted C1-C6 alkyl or together with the nitrogen atom to which they are attached define a 5- or 6-membered heterocycloalkyl; and
	wherein the wavy line to the succinimide ring of Lb indicates covalent bonding of a sulfur atom of the antibody Ligand Unit and the other wavy line indicates covalent bonding to the remainder of the LDC compound.

	13. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 10, 


[AltContent: connector]
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale








    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
(Formula 11)
	wherein;
E is –O-; [[and]]	
R45 is –CO2H, 


Ab is the antibody Ligand Unit; and
	A is A1-AO wherein A1 and AO are independently selected subunits of A, and AO is an optional subunit of A so that A1 becomes A when AO is absent and A is -A1-AO- when AO is present;
wherein Ao, when present, has the structure of Formula 13 or Formula 14:
    
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

			(Formula 13) 					(Formula 14)
o to [[W]] J and wherein the wavy line to the amino moiety of either structure represents covalent bonding of Ao to A1,
	wherein K and L independently are C, N, O or S, provided that when K or L is O or S, R41 and R42 to K or R43 and R44 to L are absent, and when K or L is N, one of R41, R42 to K or one of R43, R44 to L is absent, and provided that no two adjacent L are independently selected as N, O, or S; 
	wherein subscript q is an integer ranging from 0 to 12, and p and r are each independently an integer ranging from 1 to 12;
	wherein G is hydrogen, optionally substituted C1-C6 alkyl, -OH, -ORG, -CO2H or CO2RG, wherein RG is C1-C6 alkyl, aryl or heteroaryl, optionally substituted, or RPR, wherein RPR is a suitable protecting group, or
wherein G is -NH2, or -N(RG)(RG), wherein each RG independently selected is as previously defined or both RG together with the nitrogen atom to which they are attached define a 5- or 6-membered heterocycloalkyl or both RG together form a suitable protecting group;
	wherein R38 is hydrogen or optionally substituted C1-C6 alkyl; and R39-R44 independently are hydrogen, optionally substituted C1-C6 alkyl, or optionally substituted heteroaryl, or 
wherein both R39, R40 together with the carbon atom to which they are attached define a C3-C6 cycloalkyl; and R41-R44 are as previously defined, or 
wherein both R41, R42 together with K to which they are attached when K is C define a C3-C6 cycloalkyl; and R39, R40, R43 and R44 are as previously defined, or 
wherein both R43, R44 together with L to which they are attached when L is C, define a C3-C6 cycloalkyl; and R39-R42 are as previously defined, or 
wherein both R40 and R41, or R40 and R43, or R41 and R43 together with the carbon atoms(s) and/or heteroatom(s) to which they are attached and atoms intervening between those carbon atom(s) and/or heteroatom(s) define a 5- or 6-membered cycloalkyl or heterocycloalkyl; and R39, R44 and the remainder of R40-R43 are as previously defined, or 
wherein Ao has a structure corresponding to an alpha-amino, beta-amino or another amine-containing acid;
and
	subscript p' is an integer ranging from 1 to 8. 

	14. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 13, 

[AltContent: connector]
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale









    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(Formula 12)

	R45 is –CO2H; [[and]]
	E is –O-; 
	

Ab is the antibody Ligand Unit;
S is a sulfur atom of the antibody Ligand Unit (Ab-); 
Ao is an optional subunit of A, wherein b)(Rb)]m-[HE]- is A when Ao is absent and is A1 when Ao is present so A becomes -A1- Ao -, wherein Ao when present corresponds in structure to an amine-containing acid bonded to J through the C-terminal carbonyl atom of the amine-containing acid;
	R is –H;
Ra1 is –H or Ra1 is a Basic Unit (BU) and the succinimide ring is in hydrolyzed form, wherein BU has the structure of –CH2-N(R22)(R23), or an acid addition salt thereof, wherein R22 and R23 independently are hydrogen, methyl or ethyl or both together with the nitrogen atom to which they are attached define a 5- or 6-membered nitrogen-containing heterocycloalkyl;
	Ra2 is hydrogen;
the asterisk (*) designates chirality or absence thereof at the indicated carbon atom that is in the same absolute configuration as the alpha carbon atom of an L-amino acid when that carbon atom has chirality;
	subscript m is an integer ranging from 0 to 5;
	
	each Rb is hydrogen;
	HE is –C(=O)-;
and
subscript p' is an integer ranging from 1 to 8.

	15-21. (Canceled)  
	
22. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 13, represented by the structure of Formula 19A or Formula 19B:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(Formula 19A)


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(Formula 19B)
	wherein
	R45 is –CO2H and E is –O-;
Ra1 is hydrogen or a Basic Unit (BU), wherein BU has the structure of –CH2-N(R22)(R23), or an acid addition salt thereof, wherein R22 and R23 independently are hydrogen or methyl;
	each Rb1 is hydrogen;
	R is hydrogen;
	Ra2 is hydrogen;
L-amino acid when that carbon atom has chirality;
	subscript m is an integer ranging from 0 to 5;
	HE is–C(=O)-; 
	and
	subscript p’ is an integer ranging from 1 to 12.

	23. (Canceled)

	24. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 1, wherein –D+ is a quaternized tertiary amine-containing tubulin disrupting agent. 

	25. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 24, wherein the quaternized tubulin disrupting Drug Unit –D+ is a quaternized tubulysin Drug Unit, a quaternized auristatin Drug Unit or a quaternized dolastatin Drug Unit. 
	
	26. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 25, wherein the quaternized tubulysin Drug Unit –D+ has the structure of Formula DG-1’: 


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(Formula DG-1’)

	R2A is hydrogen or optionally substituted alkyl or R2A along with the oxygen atom to which it is attached defines an O-linked substituent other than -OH; 
	R3 is hydrogen or optionally substituted alkyl; 
	R4, R5 and R6 are optionally substituted alkyl, independently selected; 
	R7A is optionally substituted aryl or optionally substituted heteroaryl; and
	R8A is hydrogen or optionally substituted alkyl,
	wherein the wavy line indicates covalent bonding of D+ to the remainder of the LDC compound,
or
	wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

wherein 
Z is an optionally substituted lower alkylene or an optionally substituted lower alkenylene; 
	subscript q, indicating the number of R7B substituents, is 0, 1, 2 or 3;
	wherein each R7B, when present, is an independently selected O-linked substituent; 
R2A is hydrogen or optionally substituted alkyl or R2A along with the oxygen atom to which it is attached defines an O-linked substituent other than -OH; 
	R3 is hydrogen or optionally substituted alkyl; 
	R4A is optionally substituted alkyl; 
R5 and R6 are optionally substituted alkyl, independently selected; and
	wherein the wavy line indicates covalent bonding of D+ to the remainder of the LDC compound,

the quaternized tubulysin Drug Unit –D+ has the structure of:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


	wherein R2A is hydrogen or optionally substituted C1-C6 alkyl or R2A along with the oxygen atom to which it is attached defines an O-linked substituent other than -OH; 
	R4A and R3 are optionally substituted C1-C6 alkyl, independently selected;
	R5 and R6 are the side chain residues of natural hydrophobic amino acids; 
	–N(R7)(R7) is –NH(C1-C6 alkyl) or -NH–N(C1-C6 alkyl)2, wherein one and only one C1-C6 alkyl is optionally substituted by –CO2H, or an ester thereof, or by an optionally substituted phenyl; and
	wherein the wavy line indicates covalent bonding of D+ to the remainder of the LDC compound.

27-29. (Canceled)
 
	30. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 26, wherein the quaternized tubulysin Drug Unit –D+ has the structure of:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

2A is other than –OH so that R2A is not hydrogen.

	31. (Canceled)
 
	32. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 30, wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

	wherein 
R4A is methyl;
	R3 is H, methyl, ethyl, propyl, -CH2-OC(O)R3A, -CH2-CH(R3B)C(O)R3A or –CH(R3B)C(O)NHR3A, wherein R3A is C1-C6 alkyl and R3B is H or C1-C6 alkyl, independently selected from R3A;
	-OR2A is an O-linked substituent selected from the group consisting of –OR2B, -OC(O)R2B and –OC(O)N(R2B)(R2C), wherein R2B and R2C are independently selected from the group consisting of H, C1-C6 alkyl and C2-C6 alkenyl; and
	R7B is absent or is –OH.

	33. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 26, wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

	wherein 
subscript m is 1;
-OC(O)R2B is –OC(O)CH3, -OC(O)CH2CH3, -OC(O)CH(CH3)2, -OC(O)C(CH3)3, or –OC(O)CH=CH2; 
	R3 is methyl, ethyl or propyl; and 
	R7B is hydrogen or–OH, 
or 
wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale

wherein subscript m is 1;
–OCH2R2B is –OCH3, -OCH2CH3, -OCH2CH2CH3 or –OCH2OCH3;
	R3 is methyl, ethyl or propyl; and 
	R7B is hydrogen or –OH.

	34. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 26, wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
or

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale

	wherein 
R2B is –CH3, -CH2CH3, -CH2CH2CH3, -CH2(CH3)2, or -C(CH3)3 
	or 
wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
or

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale

	
wherein R2B is hydrogen, methyl or –OCH3.

	35. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 34, wherein R2B is –CH3.

36. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 32, wherein R2A is -CH2CH3.

37. (Canceled)

	38. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 1, 
[AltContent: connector]
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale






    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale

[[and]]	
wherein
the succinimide ring is optionally in hydrolyzed form;
Ab is an antibody Ligand Unit;
	
R7B is hydrogen or –OH;
	R2A is C1-C6 alkyl, -OCH2OR2B –C(=O)R2B or –C(=O)NHR2B, wherein R2B is C1-C6 alkyl or C2-C6 alkenyl, or
R2A is lower alkyl, –C(=O)R2B or –C(=O)NHR2B, wherein R2B is lower alkyl; and
	subscript p' is 2, 4, or 8.

39-41. (Canceled)

	42. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 38, 

[AltContent: connector]
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale



 

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale

	[[and]]
wherein
	subscript p' is 2, 4 or 8; and
	subscript m is 4.

	43. (Canceled)	
	
	44. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 1, 
[AltContent: connector]
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale







    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

[[and]] 
wherein 
A is an optional Stretcher Unit that is present with substitution by a Basic Unit;
Ab is the antibody Ligand Unit;
	S is a sulfur atom of the antibody Ligand Unit; 
	the Ab-S- moiety is bonded to the carbon atom α or β to the carboxylic acid;
7B is hydrogen or –OH;
	R2A is lower alkyl, –C(=O)R2B or –C(=O)NHR2B, wherein R2B is lower alkyl;
	and subscript p' is an integer ranging from 1 to 12.

	45. (Canceled)

46. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 44, 
[AltContent: connector]
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale





    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
	
wherein 
Ab is the antibody Ligand Unit;
	S is a sulfur atom of the antibody Ligand Unit; 
	the Ab-S- moiety is bonded to the carbon atom α or β to the carboxylic acid; and
subscript p' is an integer ranging from 1 to 8.

47-48. (Canceled)  

	49. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 46, wherein R2A is –C(O)CH3, methyl, ethyl or propyl.
	
	50-51. (Canceled)

	52. (Currently amended)  The LDC compound or pharmaceutically acceptable salt thereof of claim 25, wherein the quaternized auristatin Drug Unit –D+ has the structure of DE’ or DF’:

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 (DE’)

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 (DF’)
wherein R10 and R11 are independently C1-C8 alkyl;
	R12 is hydrogen, C1-C8 alkyl, C3-C8 cycloalkyl, aryl, -X1-aryl, -X1-(C3-C8 cycloalkyl), C3-C8 heterocycle or -X1-(C3-C8 heterocycle);
	R13 is hydrogen, C1-C8 alkyl, C3-C8 cycloalkyl, aryl, -X1-aryl, -X1-(C3-C8 cycloalkyl), C3-C8 heterocycle [[and]] or -X1-(C3-C8 heterocycle);
	R14 is hydrogen or methyl,
	or R13 and R14 taken together with the carbon atom to which they are attached define a C3-C8 cycloalkyl;
	R15 is hydrogen or C1-C8 alkyl;
	R16 is hydrogen, C1-C8 alkyl, C3-C8 cycloalkyl, aryl, -X1-aryl, -X1-(C3-C8 cycloalkyl), C3-C8 heterocycle and -X1-(C3-C8 heterocycle);
	each R17 is independently hydrogen, -OH, C1-C8 alkyl, C3-C8 cycloalkyl or O-(C1-C8 alkyl);
18 is independently hydrogen or C1-C8 alkyl;
	R19 is [Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]aryl, [Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]C(R19A)2[Symbol font/0x2D](C3-C8 heterocycle) or [Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]C(R19A)2[Symbol font/0x2D](C3-C8 cycloalkyl); wherein R19A is hydrogen, C1-C8 alkyl or –OH;
	R20 is hydrogen, C1-C20 alkyl, aryl, C3-C8 heterocycle, -(R47O)m-R48, or -(R47O)m-CH(R49)2; 
	R21 is aryl or C3-C8 heterocycle;
	subscript m is an integer ranging from 1-1000;
	R47 is C2-C8 alkylene;
	R48 is hydrogen or C1-C8 alkyl;
	each R49 is independently -COOH, [Symbol font/0x2D](CH2)n-N(R50)2, [Symbol font/0x2D](CH2)n-SO3H, or [Symbol font/0x2D](CH2)n-SO3-C1-C8 alkyl; 
	each R50 is independently C1-C8 alkyl, or [Symbol font/0x2D](CH2)n-COOH; 
	Z is O, S, NH, or NR46, wherein R46 is C1-C8 alkyl;
	X1 is C1-C10 alkylene; and
	each subscript n is independently an integer ranging from 0 to 6;
	wherein the wavy line indicates covalent bonding of D+ to the remainder of the LDC compound.

	53-59. (Canceled) 

	60. (Previously presented)  The LDC compound of claim 52, represented by the structure of:


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, or
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,
	or a pharmaceutically acceptable salt thereof, wherein 
Ab is the antibody Ligand Unit;
	S is a sulfur atom of the antibody Ligand Unit; 
	the Ab-S- moiety is bonded to the carbon atom α or β to the M3 carboxylic acid; 
	subscript m is 4; and
subscript p’ is an integer ranging from 1 to 12.

	61-64. (Canceled)  

	65. (Previously presented)  The LDC compound or pharmaceutically acceptable salt thereof of claim 1, wherein –D+ is a quaternized MDR inhibitor having an isoquinoline substructure, represented by the structure of:
 

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,
	wherein 
	Ab is the antibody Ligand Unit;
	S is a sulfur atom of the antibody Ligand Unit; 
	the Ab-S- moiety is bonded to the carbon atom α or β to the carboxylic acid; and 
	subscript p’ is an integer ranging from 1 to 24.

	66. (Canceled)

67. (Currently amended)  A Drug-Linker compound of 

[AltContent: connector]
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale




    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
 
(Formula IIIF)

or a pharmaceutically acceptable salt thereof,
wherein
	L'b is a ligand covalent binding moiety precursor whose reactive functional group is capable of providing a Conjugate compound; 
	
	Q2 is W'w'-E-; 
	'w' [[are]] is a Cleavable unit[[s]], wherein 
		
		W'w'-E- of Q2 provides a glycosidic bond cleavable by a glycosidase located within abnormal mammalian cells, and 
		
	V3 are each =C(R24)-, wherein R24 is hydrogen; 
	R8 and R9 are each hydrogen; 
	R' is hydrogen; 
	E is -O- and J is –N(R33)-, wherein R33 is hydrogen; 
	D+ represents a structure of a quaternized tertiary amine-containing drug (D), wherein the nitrogen atom of the tertiary amine of the tertiary amine-containing drug is the site of quaternization, and wherein the tertiary amine-containing drug is a + is covalently attached to the remainder of the compound of 
	wherein said selective cleavage by an intracellular or regulatory protease or cleavage of said glycosidic bond by a glycosidase results in release of the tertiary amine-containing drug (D) from the Drug-Linker Compound, or from the Conjugate compound derived therefrom.
	
68-71. (Canceled) 

	72. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 67, wherein L’b- has a structure selected from the group consisting of:


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
	and 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,

	wherein R is hydrogen or C1-C6 optionally substituted alkyl; 
	R’ is hydrogen or halogen or R and R’ are independently selected halogen; 
	T is –Cl, -Br, -I, -O-mesyl or –O-tosyl or other sulfonate leaving group; 
	U is –F, –Cl, -Br, -I, -O-N-succinimide, -O-(4-nitrophenyl), -O-pentafluorophenyl, -O-tetrafluorophenyl or –O-C(=O)-OR57; and
	X2 is C1-10 alkylene, C3-C8-carbocycle,-O-(C1-C6 alkyl), -arylene-, C1-C10 alkylene-arylene, -arylene-C1-C10 alkylene, -C1-C10 alkylene-(C3-C6-carbocycle)-, -(C3-C8 carbocycle)-C1-C10 alkylene-, C3-C8-heterocycle, -C1-C10 alkylene-(C3-C8 heterocyclo)-, -C3-C8-heterocyclo)-C1-C10 alkylene, -(CH2CH2O)u, or –CH2CH2O)u-CH2-, wherein subscript u is an integer ranging from 1 to 10 and R57 is C1-C6 alkyl or aryl.
	
73. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 67, wherein subscript a is 1 and L’b-A is of general formula M1-A1-AO-, wherein M1 is a maleimide moiety and AO is an optional subunit of A so that A is of two subunits when AO is present or is a single unit when AO is absent, 
or 
M1-A1-AO- has the structure of Formula VIII:

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
 (Formula VIII)
	wherein 
	AO is an optional subunit of A, wherein –[C(Rb1)(Rb1)]m-[HE]- is A when AO is absent and is A1 when Ao is present so that A becomes -A1-Ao-;
	R and Ra2 are each hydrogen;
	Ra1 is hydrogen or a Basic Unit (BU); 
	HE is a Hydrolysis Enhancer (HE) Unit; 
	m is an integer ranging from 0 to 6;
	each Rb1 is hydrogen; 
	BU has the structure of –[C(R1)(R1)]-[C(R2)(R2)]n-N(R22)(R23), or an acid addition salt thereof, 
		wherein subscript n is 0, 1, 2 or 3; 
	each R1 and R2 is hydrogen;
R22 and R23 independently are hydrogen or optionally substituted C1-C6 alkyl or together with the nitrogen atom to which they are attached define a nitrogen-containing 5- or 6-membered heterocycloalkyl; and
	the wavy line indicates covalent bonding of A (or AO) to the remainder of the Formula VIII structure,
or
	M1-A1-AO- has the structure of 

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, or an acid addition salt thereof,

	wherein R22 and R23 are each hydrogen or one of R22, R23 is hydrogen and the other is an acid labile carbamate protecting group; and subscript m is an integer ranging from 0 to 4, wherein the remaining variable groups are as previously defined for Formula VIII,
or
 M1-A1-AO- has the structure of: 
	
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 	

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, or an acid addition salt thereof,
wherein subscript m is 0 or 4 and R22 and R23 are each hydrogen or one of R22, R23 is hydrogen and the other is –C(O)O-t-Bu.

74-76. (Canceled)

	77. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 67, wherein 

2 is a glycoside-bonded carbohydrate, wherein the glycosidic bond W’-E of Q2 provides a cleavage site for a glycosidase located within abnormal mammalian cells wherein action of the glycosidase on W’-E causes release of tertiary amine-containing drug (D) from the Drug-Linker Compound or a Ligand Drug Conjugate compound or N-acetyl-cysteine Conjugate derived therefrom. 

	78. (Canceled)

	79. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 77, wherein 


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale




    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale



2 is a carbohydrate moiety that is glycoside-bonded to E, wherein the glycosidic bond is cleavable by the intracellular glycosidase of the abnormal mammalian cells, and wherein W'-E has the structure of Formula VII:


    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
 (Formula VII),
	
	wherein the wavy line represents covalent bonding to the arylene moiety of Formula IIIF; E is –O-; and R45 is –CH2OH or –CO2H.

	80. (Canceled)

	81. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 79, 
[AltContent: connector]
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale








    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,
(Formula XI)
	wherein
E is –O-; [[and]]
R45 is –CO2H or -CH2OH;


	A1 and AO are independently selected subunits of A, wherein AO is an optional subunit of A so that A1 becomes A when AO is absent, and A is -A1-AO- when AO is present.
	
	82. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 81, 

[AltContent: connector]
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale









    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale

(Formula XII)
	wherein;
	R45 is –CO2H and E is –O-; 
[[and]]
	
the asterisk (*) designates chirality or absence thereof at the indicated carbon atom that is in the same absolute configuration as the alpha carbon atom of an L-amino acid when that carbon atom has chirality;
	AO is an optional subunit of A, wherein b)(Rb)]m-[HE]- is A when Ao is absent and is A1 when AO is present so that A becomes A1-AO;
	R is –H;
	Ra1 is –H or a Basic Unit (BU), wherein BU has the structure of –CH2-N(R22)(R23), or an acid addition salt thereof, wherein R22 and R23 independently are hydrogen, methyl or ethyl or both together with the nitrogen atom to which they are attached define a 5- or 6-membered nitrogen-containing heterocycloalkyl;
	Ra2 is hydrogen;
	subscript m is an integer ranging from 0 to 4;
	
	each Rb is hydrogen; 

	AO, when present, has the structure of Formula XIII or Formula XIV:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

			(Formula XIII) 			(Formula XIV)
	
	wherein the wavy line to the carbonyl moiety of either structure represents covalent bonding of AO to [[W]] J and wherein the wavy line to the amino moiety of either structure represents covalent bonding of Ao to A1,
	wherein K and L independently are C, N, O or S, provided that when K or L is O or S, R41 and R42 to K or R43 and R44 to L are absent, and when K or L are N, one of R41, R42 to K or one of R43, R44 to L are absent, and provided that no two adjacent L are independently selected as N, O, or S; 
	wherein subscript q is an integer ranging from 0 to 12, and p and r are each independently an integer ranging from 1 to 12;
	wherein G is hydrogen, optionally substituted C1-C6 alkyl, -OH, -ORG, -CO2H or CO2RG, wherein RG is C1-C6 alkyl, aryl or heteroaryl, optionally substituted, or RPR, wherein RPR is a suitable protecting group, or
wherein G is -NH2, or -N(RG)(RG), wherein each RG independently selected is as previously defined or both RG together with the nitrogen atom to which they are attached define a 5- or 6-membered nitrogen-containing heterocycloalkyl or both RG together form a suitable protecting group;
	wherein R38 is hydrogen or optionally substituted C1-C6 alkyl; and R39-R44 independently are hydrogen, optionally substituted C1-C6 alkyl, or optionally substituted heteroaryl, or 
wherein both R39, R40 together with the carbon atom to which they are attached define a C3-C6 cycloalkyl; and R41-R44 are as previously defined, or 
41, R42 together with K to which they are attached when K is C define a C3-C6 cycloalkyl; and R39, R40, R43 and R44 are as previously defined, or 
wherein both R43, R44 together with L to which they are attached when L is C, define a C3-C6 cycloalkyl; and R39-R42 are as previously defined, or 
wherein both R40 and R41, or R40 and R43, or R41 and R43 together with the carbon atom(s) and/or heteroatom(s) to which they are attached and atoms intervening between those carbon atom(s) and/or heteroatom(s) define a 5- or 6-membered cycloalkyl or heterocycloalkyl; and R39, R44 and the remainder of R40-R43 are as previously defined, or 
	wherein AO has a structure corresponding to an alpha-amino, beta-amino or another amine-containing acid.
	
	83-86. (Canceled)

	87. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 67, wherein –D+ is a quaternized tertiary amine-containing tubulin disrupting agent. 

	88. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 87, wherein the quaternized tubulin disrupting agent –D+ is a quaternized tubulysin Drug Unit, a quaternized auristatin Drug Unit or a quaternized dolastatin Drug Unit. 
	
	89. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 88, wherein the quaternized tubulysin Drug Unit –D+ has the structure of Formula DG-1’: 


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(Formula DG-1’)
	wherein the circle represents a 5-membered nitrogen-containing heteroaryl and wherein the indicated required substituents to that heteroaryl are in a 1,3-relationship with each other with optional substitution at the remaining positions; 
	R2A is hydrogen or optionally substituted alkyl or R2A along with the oxygen atom to which it is attached defines an O-linked substituent other than -OH; 
	R3 is hydrogen or optionally substituted alkyl; 
	R4, R5 and R6 are optionally substituted alkyl, independently selected; 
	R7A is optionally substituted aryl or optionally substituted heteroaryl;
	R8A is hydrogen or optionally substituted alkyl;
	and subscript m is 0 or 1,
	wherein the wavy line indicates covalent bonding of D+ to the remainder of the Drug-Linker compound structure,
or
wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

	wherein Z is an optionally substituted lower alkylene or an optionally substituted lower alkenylene; 
	subscript q, indicating the number of R7B substituents, is 0, 1, 2 or 3;
each R7B when present is an independently selected O-linked substituent; and
	R2A along with the oxygen atom to which it is attached defines an O-linked substituent other than -OH; 
3 is hydrogen or optionally substituted alkyl; 
R4A, R5 and R6 are optionally substituted alkyl, independently selected; and
wherein the wavy line indicates covalent bonding of D+ to the remainder of the Drug-Linker compound structure,
or
wherein the quaternized tubulysin Drug Unit –D+ has the structure of:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

	
	wherein R2A is hydrogen or optionally substituted C1-C6 alkyl or R2A along with the oxygen atom to which it is attached defines an O-linked substituent other than -OH; 
	R3 is optionally substituted C1-C6 alkyl;
	R4A is optionally substituted alkyl;
	R5 and R6 are the side chain residues of natural hydrophobic amino acids; 
	–N(R7)(R7) is –NH(C1-C6 alkyl) or -NH–N(C1-C6 alkyl)2, wherein one and only one  C1-C6 alkyl is optionally substituted by –CO2H, or an ester thereof, or by an optionally substituted phenyl; and
	wherein the wavy line indicates covalent bonding of D+ to the remainder of the Drug-Linker compound structure.  

90-92. (Canceled)

	93. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 89, wherein the quaternized tubulysin Drug Unit –D+ has the structure of:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


wherein the O-linked substituent –OR2A is other than –OH so that R2A is not hydrogen.
 
	94. (Canceled)

95. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 93, wherein the quaternized tubulysin Drug Unit –D+ has the structure of:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

	wherein R4A is methyl;
	R3 is hydrogen, methyl, ethyl, propyl, -CH2-OC(O)R3A, -CH2CH(R3B)C(O)R3A or –CH(R3B)C(O)NHR3A, wherein R3A is C1-C6 alkyl and R3B is hydrogen or C1-C6 alkyl, independently selected from R3A; and 
	-OR2A is an O-linked substituent selected from the group consisting of –OR2B, -OC(O)R2B or –OC(O)N(R2B)(R2C), wherein R2B and R2C are independently selected from the group consisting of hydrogen, C1-C6 alkyl and C2-C6 alkenyl; and
	R7B is absent or is –OH.

	96-98. (Canceled)

99. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 95, wherein R2A is –CH2CH3.

	100. (Canceled)
 
	101. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 67, 
[AltContent: connector]
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale








    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale

wherein
	R7B is hydrogen or –OH; 
	R2A is C1-C6 alkyl, C2-C6 alkenyl, -OCH2OR2B, –C(=O)R2B or –C(=O)NHR2B, wherein R2B is hydrogen or C1-C6 alkyl; and
	R45 is –CO2H or –CH2OH.

	102-104. (Canceled)

	105. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 101, represented by the structure of

    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale

	wherein
R2A is lower alkyl, –C(=O)R2B or –C(=O)NHR2B, wherein R2B is lower alkyl.

	106.  (Canceled)

	107. (Previously presented)  The Drug Linker compound or pharmaceutically acceptable salt thereof of claim 95, wherein R2A is –C(O)CH3, methyl, ethyl or propyl.

	108. (Canceled)

	109. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 88, wherein the quaternized tubulin disrupting agent –D+ is quaternized dolastatin 10 or dolastatin 15 or a quaternized auristatin Drug unit –D+ having the structure of DE’ or DF’: 

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
 (DE’)

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
 (DF’)
	wherein R10 and R11 are independently C1-C8 alkyl;
	R12 is hydrogen, C1-C8 alkyl, C3-C8 cycloalkyl, aryl, -X1-aryl, -X1-(C3-C8 cycloalkyl), C3-C8 heterocycle or -X1-(C3-C8 heterocycle);
	R13 is hydrogen, C1-C8 alkyl, C3-C8 cycloalkyl, aryl, -X1-aryl, -X1-(C3-C8 cycloalkyl), C3-C8 heterocycle [[and]] or -X1-(C3-C8 heterocycle);
	R14 is hydrogen or methyl;
	or R13 and R14 taken together with the carbon atom to which they are attached define a C3-C8 cycloalkyl;
	R15 is hydrogen or C1-C8 alkyl;
	R16 is hydrogen, C1-C8 alkyl, C3-C8 cycloalkyl, aryl, -X1-aryl, -X1-(C3-C8 cycloalkyl), C3-C8 heterocycle and -X1-(C3-C8 heterocycle);
	each R17 is independently hydrogen, -OH, C1-C8 alkyl, C3-C8 cycloalkyl and O-(C1-C8 alkyl);
	R18 is hydrogen or C1-C8 alkyl;
	R19 is [Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]aryl, [Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]C(R19A)2[Symbol font/0x2D](C3-C8 heterocycle) or [Symbol font/0x2D]C(R19A)2[Symbol font/0x2D]C(R19A)2[Symbol font/0x2D](C3-C8 cycloalkyl); wherein R19A is hydrogen, C1-C8 alkyl or –OH;
	R20 is hydrogen, C1-C20 alkyl, aryl, C3-C8 heterocycle, -(R47O)m-R48, and -(R47O)m-CH(R49)2; 
	R21 is aryl or C3-C8 heterocycle;
subscript m is an integer ranging from 1-1000;
	R47 is C2-C8 alkylene;
	R48 is hydrogen or C1-C8 alkyl;
	each R49 is independently -COOH, [Symbol font/0x2D](CH2)n-N(R50)2, [Symbol font/0x2D](CH2)n-SO3H, or [Symbol font/0x2D](CH2)n-SO3-C1-C8 alkyl; 
	each R50 is independently C1-C8 alkyl, or [Symbol font/0x2D](CH2)n-COOH; 
	Z is O, S, NH, or NR46, wherein R46 is C1-C8 alkyl;
	X1 is C1-C10 alkylene; and

	wherein the wavy line indicates covalent bonding of D+ to the remainder of the Drug-Linker compound structure.

	110. (Canceled)

111. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 109, 
[AltContent: connector]
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
[[,]]
[AltContent: connector]
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
[[ , or]]
[AltContent: connector]
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
[[,]]






    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
,

    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, or

    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,
	wherein R45 is –CO2H or CH2OH.

	112. (Currently amended)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 111, represented by 

[AltContent: connector]
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
[[,]]
[AltContent: connector][AltContent: connector]
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
[[,]]
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
[[,]]
[AltContent: connector]
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
[[,]]
[AltContent: connector][AltContent: connector]
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
[[, or]]
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
[[,]]






    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
,

    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
 ,

    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
,

    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
,

    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
 , or

    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
,
	wherein R45 is –CO2H; and subscript m is 4.

113-114. (Canceled)

115. (Previously presented)  The Drug-Linker compound or pharmaceutically acceptable salt thereof of claim 105, represented by the structure of:

    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
.

116. (Previously presented) The Drug-Linker compound of claim 67, represented by the structure of:

    PNG
    media_image82.png
    363
    795
    media_image82.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof, wherein R7B is hydrogen or -OH.

117. (Previously presented) The LDC compound of claim 1, represented by the structure of:

    PNG
    media_image83.png
    367
    822
    media_image83.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof, wherein R7B is hydrogen or -OH and the wavy line represents a bond to the Ligand Unit.




By the above amendment, the claims have been restricted to the elected Group 2, drawn to Ligand-Drug conjugates of Formula 3F and drug-linker compounds of Formula IIIF.  Embodiments drawn to Group 1, drawn to non-elected Ligand-Drug conjugates of Formula 2A and drug-linker compounds of Formula IIA have been deleted.
The rejection under section 112(a) has been withdrawn in view of the amendments limiting the claims to those conjugates wherein D+ is covalently attached to the remainder of the compound through a quaternized nitrogen. 
The rejection under section 112(a) has been withdrawn in view of the amendments limiting the claims to conjugates of antibodies or antigen-binding fragments. 
The rejection under section 103 is withdrawn since the applied reference fails to teach conjugates wherein D+ is covalently attached to the remainder of the compound through a quaternized nitrogen, much less teach a reason to modify a known conjugate in manner providing the instant conjugates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642